Citation Nr: 0804379	
Decision Date: 02/07/08    Archive Date: 02/13/08

DOCKET NO.  05-29 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
fracture of the left elbow, currently evaluated as 20 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel



INTRODUCTION

The veteran served on active duty from August 1954 to June 
1956.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks an increased evaluation for his left elbow 
disorder.  The record reflects that he indicated in his 
September 2004 claim that his support for an increased 
evaluation was based on his treatment at a VA facility, and 
he requested that these records be obtained.  He reiterated 
this request in an October 2004 letter sent to the RO, in 
response to an October 2004 letter he received from the RO 
regarding evidence pertinent to his claim.  He stated that 
all of his treatment was at VA facilities.  A request to 
obtain progress notes by the RO was unsuccessful based on a 
review of a computer database (CAPRI).  It is not clear if 
other methods were utilized to obtain these VA treatment 
records.  

38 C.F.R. § 3.159(c)(2) states that VA will end its efforts 
to obtain records from a Federal department or agency only if 
VA concludes that the records sought do not exist or that 
further efforts to obtain those records would be futile.  In 
this case, while VA records are not in CAPRI, it has not been 
established that no such records exist.  Specifically, it 
does not appear that the RO attempted to obtain the report by 
any means other than the CAPRI system, such as verifying 
where the veteran was treated and contacting the VA 
facility(ies) directly inquire as to the existence of the 
records.   In this regard, the Board notes the possibility 
that the records were not transcribed into the CAPRI system.  
It does not appear that the RO informed the veteran of its 
attempts to locate the clinical records, or requested 
additional information from him. 

Under the circumstances, the Board is of the opinion that an 
additional effort should be made to obtain the records in 
question prior to a final adjudication of the veteran's 
claim.  Records generated by VA facilities that may have an 
impact on the adjudication of a claim are considered in the 
constructive possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records 
are physically on file.  See Dunn v. West, 11 Vet. App. 462, 
466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).  Therefore, another effort should be made to obtain 
such records, after requesting specific information from the 
veteran regarding his claimed treatment at a VA facility or 
facilities.  See 38 U.S.C.A. § 5103A(b).  

In a VA Report of Contact dated in November 2004, the veteran 
indicated that he could not report for a VA examination 
scheduled for him on November 22, 2004, because he had a 
private orthopedic examination scheduled for that date.  VA 
is required to obtain potentially outstanding medical records 
which may be pertinent to the claim prior to deciding the 
veteran's claim.  Murincsak v. Derwinski, 2 Vet. App. 363 
(1992) (pursuant to duty to assist, VA must seek to obtain 
all pertinent records, of which it is put on notice); Dixon 
v. Gober, 14 Vet. App. 168, 171 (2000); Masors v. Derwinski, 
2 Vet. App. 181, 188 (1992).

As the case must be remanded for the foregoing reasons, the 
veteran should be afforded a current VA examination.  

The appellant is hereby notified that it is his 
responsibility to report for any examination scheduled, and 
to cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  See 38 
C.F.R. §§ 3.158 and 3.655 (2007).  

Finally, since notice that complies with Vazquez-Flores v. 
Peake, No. 05-0355, 2008 WL 239951 (Ct. Vet. App. January 30, 
2008), has not been provided, such notice should be sent to 
the veteran.  

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran notice that 
includes an explanation as to the 
information and evidence needed for an 
increased rating claim, as outlined in 
Vazquez-Flores v. Peake, No. 05-0355, 
2008 WL 239951(Ct. Vet. App. January 
30, 2008). 

2.  Contact the veteran and request 
that he identify the VA facilities 
where he received treatment for his 
left elbow disorder since September 
2003, as well as the dates of that 
treatment.  Make arrangements to obtain 
any records that he identifies.  If 
such records are not available or the 
search yields negative results, the 
record should so indicate with an 
appropriate explanation.

3.  Contact the veteran and ask that he 
identify all private medical care 
providers that have treated him for his 
left elbow disorder since September 
2003, including the orthopedic 
treatment he was scheduled to receive 
in November 2004.  Make arrangements to 
obtain any records that he identifies.  

4.  Thereafter, schedule the veteran for 
a VA orthopedic examination.  The claims 
file must be made available to and 
reviewed by the examiner.  Any indicated 
tests should be accomplished.  

The examiner should identify all 
residuals attributable to the veteran's 
service-connected residuals of a fracture 
of the left elbow.  The examiner should 
specifically address the extent of any 
nonunion/malunion of the radius, i.e., 
loss of bone substance, deformity, or bad 
alignment.  

The examiner should report range of 
motion measurements for the left elbow 
and forearm, including supination, 
pronation, flexion, and extension.  
Whether there is any pain, weakened 
movement, excess fatigability or 
incoordination on movement should be 
noted, and whether there is likely to be 
additional range of motion loss due to 
any of the following should be addressed: 
(1) pain on use, including during flare-
ups; (2) weakened movement; (3) excess 
fatigability; or (4) incoordination.  The 
examiner is asked to describe whether 
pain significantly limits functional 
ability during flare-ups or on repeated 
use.  All limitation of function must be 
identified.  If there is no pain, no 
limitation of motion and/or no limitation 
of function, such facts must be noted in 
the report.  

The examiner must provide a comprehensive 
report including complete rationale for 
all conclusions reached.  

5.  Finally, readjudicate the veteran's 
claim.  If the decision remains adverse 
to the veteran, he and his representative 
should be furnished a supplemental 
statement of the case and afforded an 
appropriate period of time within which 
to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  

